                Case 20-10343-LSS          Doc 2109        Filed 02/05/21       Page 1 of 1



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

IN RE:                                            )        Chapter 11
                                                  )
BOYSCOUTS OF AMERICA AND                          )        Case No. 20-10343 (LSS)
DELAWARE BSA, LLC                                 )
                                                  )        (Jointly Administered)
Debtors                                           )

                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE

Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac vice of
Laura McNally of Loeb & Loeb LLP to represent The Continental Insurance Company and Columbia
Casualty Company.
Dated: February 5, 2021                           Respectfully submitted,

                                                     /s/ Maria Aprile Sawczuk
                                                  Maria Aprile Sawczuk (DE Bar No. 3320)
                                                  GOLDSTEIN & MCCLINTOCK LLLP
                                                  501 Silverside Road, Suite 65
                                                  Wilmington, DE 19809
                                                  Telephone: (302) 444-6710
                                                  Email: marias@goldmclaw.com

              CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
 practicing, and in good standing as a member of the Bar of the State of Illinois and submit to the
 disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course
 of this action. I also certify that I am generally familiar with this Court’s Local Rules and with Standing
 Order for District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has been paid
 to the Clerk of Court for District Court.
                                                     Loeb & Loeb LLP

                                                       /s/ Laura McNally
                                                  Laura McNally
                                                  321 North Clark Street, Suite 2300
                                                  Chicago, IL 60654
                                                  Telephone: 312-464-3100
                                                  lmcnally@loeb.com
                                    ORDER GRANTING MOTION

          IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




                                                         LAURIE SELBER SILVERSTEIN
      Dated: February 5th, 2021                          UNITED STATES BANKRUPTCY JUDGE
      Wilmington, Delaware
